DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recites “wherein the first set of contacts” but claim 10 depends on claim 1 and claim 20 depends on claim 11 and claims 1 and 11 do not require a first set of contacts.  Consequently, the reference in “the first set of contacts” in claims 10 and 20 is indefinite as lacking proper antecedent basis within the claim.  For purposes of examination, “the first set of contacts” is interpreted as “[[the]]a first set of contacts”.

Claim Objections
Claim 11 objected to because of the following informalities: 
Claim 11 line 6 “dielectric liner” should be “dielectric layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4-7,11,12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0291064 A1 to Marsh et al., “Marsh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”.
Regarding claim 1, Marsh discloses a semiconductor structure (e.g. Fig. 1G) for resistive random access memory (RRAM) devices (Abstract, ¶ [0002]-[0004],[0007]), the semiconductor structure comprising:
a first insulating layer (114, ¶ [0011]) disposed over a bottom electrode (BE 108, ¶ [0011],[0012]);
a metal oxide liner (e.g. 118-1, ¶ [0015],[0022]-[0024]) disposed in direct contact with the first insulating layer (114);
a second insulating layer (120-1, ¶ [0017],[0022],[0023]) disposed in direct contact with the metal oxide liner (118-1) such that the first (114) and second (120-1) insulating layers are formed on opposed ends of the metal oxide liner (118-1); and
a top electrode (TE 122-1, ¶ [0019]) disposed in direct contact with the first (114) and second (120-1) insulating layers.
Marsh fails to clearly teach wherein the structure is for enabling heat dissipation in the RRAM, wherein the first insulating layer (114) is specifically a thermal conductive layer and wherein the second insulating layer (120-1) is specifically a thermal conductive layer.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Marsh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).

Regarding claim 2, Marsh in view of Gibson yields the semiconductor structure of claim 1, and 
Gibson further teaches wherein the first and second thermal conducting layers are aluminum oxide (Al2O3) layers (¶ [0023]) and Marsh further teaches wherein the metal oxide liner (118-1) is a hafnium oxide (HfO2) liner (¶ [0015]).

Regarding claim 4, Marsh in view of Gibson yields the semiconductor structure of claim 1, and Marsh further teaches wherein the metal oxide liner (118-1) directly contacts a portion of a top surface (as pictured) of the bottom electrode (BE 108).

Regarding claim 5, Marsh in view of Gibson yields the semiconductor structure of claim 1, and Marsh further teaches wherein the metal oxide liner (118-1) separates the first insulating layer (thermal conducting when applying the teachings of Gibson) from the second insulating layer (120-1, thermal conducting when applying the teachings of Gibson).

Regarding claim 6, Marsh in view of Gibson yields the semiconductor structure of claim 1, and Marsh further teaches wherein the metal oxide liner (118-1) directly contacts the top (TE 122-1) and bottom electrodes (BE 108).

Regarding claim 7, Marsh in view of Gibson yields the semiconductor structure of claim 1, and Marsh further teaches wherein metal oxide liner (118-1) defines a stepped configuration (i.e. stepped sidewalls as pictured).

Regarding claim 11, Marsh discloses a semiconductor structure (e.g. Fig. 1G) for resistive random access memory (RRAM) devices (Abstract, ¶ [0002]-[0004],[0007]), the semiconductor structure comprising:
a first insulating layer (114, ¶ [0011]) disposed over a bottom electrode (BE 108, ¶ [0011],[0012]);
a metal oxide liner (e.g. 118-1, ¶ [0015],[0022]-[0024]) disposed in direct contact with the first insulating layer;
a dielectric layer (120-1, ¶ [0017],[0022],[0023]) disposed in direct contact with the metal oxide liner (118-1) such that the first insulating layer (114) and the dielectric 
a top electrode (TE 122-1, ¶ [0019]) disposed in direct contact with the first insulating layer (114) and the dielectric layer (120-1).
Marsh fails to clearly teach wherein the device is for enabling heat dissipation, wherein the first insulating layer (114) is thermal conducting.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Marsh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).

Regarding claim 12, Marsh in view of Gibson yields the semiconductor structure of claim 11, and 
Gibson further teaches wherein the thermal conducting layer is aluminum oxide (Al2O3) (¶ [0023]) and Marsh further teaches wherein the metal oxide liner (118-1) is a hafnium oxide (HfO2) liner (¶ [0015]).

Regarding claim 14, Marsh in view of Gibson yields the semiconductor structure of claim 11, and Marsh further teaches wherein the metal oxide liner (118-1) directly contacts a portion of a top surface (as pictured) of the bottom electrode (BE 108).

Regarding claim 15, Marsh in view of Gibson yields the semiconductor structure of claim 11, and Marsh further teaches wherein the metal oxide liner (118-1) separates the first insulating layer (thermal conducting when applying the teachings of Gibson) from the dielectric layer (120-1).
Regarding claim 16, Marsh in view of Gibson yields the semiconductor structure of claim 11, and Marsh further teaches wherein the metal oxide liner (118-1) directly contacts the top (TE 122-1) and bottom electrodes (BE 108).

Regarding claim 17, Marsh in view of Gibson yields the semiconductor structure of claim 11, and Marsh further teaches wherein metal oxide liner (118-1) defines a stepped configuration (i.e. stepped sidewalls as pictured).

Claims 1-7,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al., “Suh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”.
Regarding claim 1, Suh discloses a semiconductor structure (e.g. FIG. 4H) in resistive random access memory (RRAM) devices, the semiconductor structure comprising:
a first insulating layer (251, ¶ [0046],[0047]) disposed over a bottom electrode (220, ¶ [0045]);
a metal oxide liner (layer 230 forming 230a, ¶ [0047], e.g. NiO, TiO2, HfO, Nb2O5, ZnO, CoO, ¶ [0066]) disposed in direct contact with the first insulating layer (251);
a second insulating layer (253, ¶ [0050]) disposed in direct contact with the metal oxide liner (230a) such that the first (251) and second (253) insulating layers are formed on opposed ends of the metal oxide liner (230a); and
a top electrode (240, ¶ [0052]) disposed in direct contact with the first and second insulating layers.
Suh fails to clearly teach wherein the structure is for enabling heat dissipation, wherein the first insulating layer (251) is thermal conductive and wherein the second insulating layer (253) is thermal conductive.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Suh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).

Regarding claim 2, Suh in view of Gibson yields the semiconductor structure of claim 1, and Gibson further teaches wherein the first and second thermal conducting layers are aluminum oxide (Al2O3) layers (¶ [0023]) and Suh further teaches wherein the metal oxide liner is a hafnium oxide (HfO2) liner (HfO ¶ [0066]).

Regarding claim 3, Suh in view of Gibson yields the semiconductor structure of claim 1, and Suh further teaches wherein the first insulating layer (Suh 251, thermally conductive when applying the teachings of Gibson) directly contacts a portion of a top surface of the bottom electrode (220).

Regarding claim 4, Suh in view of Gibson yields the semiconductor structure of claim 1, and Suh further teaches wherein the metal oxide liner (230a) directly contacts a portion of a top surface of the bottom electrode (220).

Regarding claim 5, Suh in view of Gibson yields the semiconductor structure of claim 1, and Suh further teaches wherein the metal oxide liner (230a) separates the first insulating layer (Suh 251, thermally conductive when applying the teachings of Gibson) from the second insulating layer (Suh 253, thermally conductive when applying the teachings of Gibson).

Regarding claim 6, Suh in view of Gibson yields the semiconductor structure of claim 1, and Suh further teaches wherein the metal oxide liner (230a) directly contacts the top (240) and bottom (220) electrodes.

Regarding claim 7, Suh in view of Gibson yields the semiconductor structure of claim 1, and Suh further teaches wherein metal oxide liner (230a) defines a stepped configuration (i.e. includes a step portion).

Regarding claim 11, Suh discloses a semiconductor structure (e.g. FIG. 4H) in resistive random access memory (RRAM) devices, the semiconductor structure comprising:
a first insulating layer (251, ¶ [0046],[0047]) disposed over a bottom electrode (220, ¶ [0045]);
a metal oxide liner (layer 230 forming 230a, ¶ [0047], e.g. NiO, TiO2, HfO, Nb2O5, ZnO, CoO, ¶ [0066]) disposed in direct contact with the first insulating layer (251);
a dielectric layer (253, ¶ [0050]) disposed in direct contact with the metal oxide liner (230a) such that the first insulating layer (251) and the dielectric 
a top electrode (240, ¶ [0052]) disposed in direct contact with the first insulating layer (251) and the dielectric layer (253).
Suh fails to clearly teach wherein the structure is for enabling heat dissipation, wherein the first insulating layer (251) is thermal conductive.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Suh by forming the first and second insulating/dielectricdie layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).

Regarding claim 12, Suh in view of Gibson yields the semiconductor structure of claim 11, and  Gibson further teaches wherein the first thermal conducting layer is an aluminum oxide (Al2O3) layer (¶ [0023]) and Suh further teaches wherein the metal oxide liner is a hafnium oxide (HfO2) liner (HfO ¶ [0066]).

Regarding claim 13, Suh in view of Gibson yields the semiconductor structure of claim 11, and Suh further teaches wherein the first insulating layer (Suh 251, thermally conductive when applying the teachings of Gibson) directly contacts a portion of a top surface of the bottom electrode (220).

Regarding claim 14, Suh in view of Gibson yields the semiconductor structure of claim 11, and Suh further teaches wherein the metal oxide liner (230a) directly contacts a portion of a top surface of the bottom electrode (220).
Regarding claim 15, Suh in view of Gibson yields the semiconductor structure of claim 11, and Suh further teaches wherein the metal oxide liner (230a) separates the first insulating layer (Suh 251, thermally conductive when applying the teachings of Gibson) from the dielectric layer (Suh 253).

Regarding claim 16, Suh in view of Gibson yields the semiconductor structure of claim 11, and Suh further teaches wherein the metal oxide liner (230a) directly contacts the top (240) and bottom (220) electrodes.

Claims 8-10,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al., “Suh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2015/0053908 A1 to Fowler, “Fowler”.
Regarding claims 8-10 and 18-20, although Suh in view of Gibson yields the semiconductor structure of claim 1, Suh fails to clearly teach wherein a first set of contacts extends to the bottom electrode and a second set of contacts extends to the top electrode (claims 8,18), or wherein a first set of contacts directly contacts only a top surface of the bottom electrode and directly contacts sidewalls of the metal oxide liner (claims 9, 19), or wherein the first set of contacts extend through the metal oxide liner (claims 10,20).
Fowler teaches a first set of contacts extending to a bottom electrode and a second set of contacts extending to the top electrode (e.g. FIG. 1(j) openings in passivation layer, FIG. 5A contacts 27 and 28), or wherein a first set of contacts (27) directly contacts only a top surface of the bottom electrode (22) and directly contacts sidewalls of the variable resistive layer (23), or wherein the first set of contacts (27) extends through the resistive material (25) which may be a metal oxide (¶ [0003],[0004],[0032],[0048]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Suh in view of Gibson with forming a first set of contacts extending to the bottom electrode and a second set of contacts extending to the top electrodes of Suh as exemplified by Fowler in order to form a functioning device and/or provide electrical contacts to integrate with other circuit components (Fowler ¶ [0113]) and/or since the process of forming contacts as exemplified by Fowler is suitable for high throughput manufacturing (Fowler Abstract, ¶ [0036]) and/or integrate well with microelectronic circuitry with improved device operating performance, reproducibility and yield (Fowler ¶ [0043]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have applied the technique of Suh in view of Gibson to the known device having contacts to the bottom and top electrodes as exemplified by Fowler with the predictable and desired result of forming connections to a resistive memory device having low power consumption and/or reduced size (Suh ¶ [0003],[0007],[0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891